American Fidelity Assurance Company and American Fidelity Separate Account B (File no. 811-08187) hereby incorporate by reference the annual reports for the underlying funds named below for filing with the Securities and Exchange Commission, pursuant to Rule 30b2-1 under the Investment Company Act of 1940 (the "Act"). Filer/Entity: American Fidelity Dual Strategy Fund, Inc.® File #: 811-08873 CIK # 0001061130 Accession #: 0000950123-10-016279 Date of Filing: 02/24/10 Filer/Entity: American Century Variable Portfolios, Inc. Fund/Portfolio Name:VP Balanced Fund Fund/Portfolio Name:VP Capital Appreciation Fund Fund/Portfolio Name: VP Income & Growth Fund Fund/Portfolio Name: VP International Fund File #: 811-05188 CIK # 0000814680 Accession #: 0001467105-10-000016 Date of Filing: 02/23/10 Filer/Entity: BlackRock Variable Series Funds, Inc. Fund/Portfolio Name:Basic Value V.I. Fund Fund/Portfolio Name:Large Cap Growth V.I. Fund Fund/Portfolio Name:Value Opportunities V.I. Fund File #: 811-03290 CIK #: 0000355916 Accession #: 0000950123-10-022507 Date of Filing: 03/09/10 Filer/Entity: The Dreyfus Socially Responsible Growth Fund, Inc. File #: 811-07044 CIK # 0000890064 Accession #: 0000890064-10-000002 Date of Filing: 02/12/10 Filer/Entity: Dreyfus Stock Index Fund, Inc. File #: 811-05719 CIK # 0000846800 Accession #: 0000846800-10-000002 Date of Filing: 02/12/10 Filer/Entity: Dreyfus Variable Investment Fund Fund/Portfolio Name:Growth and Income Portfolio Fund/Portfolio Name:International Value Portfolio File #: 811-05125 CIK # 0000813383 Accession #: 0000813383-10-000003 Date of Filing: 02/12/10 Filer/Entity: Dreyfus Investment Portfolios Fund/Portfolio Name:Technology Growth Portfolio File #: 811-08673 CIK # 0001056707 Accession #: 0001056707-10-000003 Date of Filing: 02/12/10 Filer/Entity: Vanguard® Variable Insurance Fund Fund/Portfolio Name:Total Bond Market Index Portfolio Fund/Portfolio Name:Balanced Portfolio Fund/Portfolio Name:Small Company Growth Portfolio File #: 811-05962 CIK # 0000857490 Accession #: 0000932471-10-001473 Date of Filing: 03/01/10 These annual reports are for the period ended December 31, 2009 and have been transmitted to contract holders in accordance with Rule 30e-2 under the Act. Any questions regarding this filing may be directed to Patricia H. Rigler at (405)
